DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filled April 30, 2021 have been entered. Claims 1-20 are currently pending. Claims 1, 19, and 20 have been amended. 

Response to Arguments
Applicant's arguments filed April 30, 2021 have been fully considered but they are not persuasive. 
The applicant argues “Garcia Pano teaches that the hydrophilic material is applied to the recesses via the "perforating pins" that are used to form the holes in the perforated material. Thus, the pins are coated with surfactant and used to perforate the material from the side containing the "projections" (as identified by the Examiner), i.e., the surfactant is applied from the first side. Therefore, Applicant respectfully submit that Garcia Pano's method cannot apply hydrophilic material "only from the second side of the topsheet," as recited in Claim 1 (emphasis added)”
Firstly, Garcia Pano teaches the method described by applicant above as a prefer means for applying the surfactant, not the only means for applying the surfactant.  Garcia Pano clearly teaches the surfactant maybe applied to the both the first or top side and second or bottom side or any particular area ie top, central or middle (see  
Secondly while not previously addressed how the surfactant is applied (ie hydrophilic material is applied only from the second side of the topsheet) would fall under a product by process limitation. 
The process of how the surfactant is applied (ie from the second side) is not given patentable weight when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process, see See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1- 4, 12, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hao US Pub. No. 20140336608 in view of Garcia Pano et al. WO 2009/062998A1 (hereafter referred to as Garcia Pano; N.B. page numbers refer to page numbers on WO).
Regarding claim 1, 3, 17 and 19-20 Hao discloses “A liquid permeable nonwoven topsheet (material 12) for an absorbent article, the topsheet comprising: a nonwoven (Par. [0029] i.e. nonwoven fibrous material), hydrophobic material (Par. [0058] i.e. naturally hydrophobic); and wherein the topsheet comprises a plurality of recesses (second depressions 28), a plurality of projections (first depression 26), and a plurality of land areas (land areas 19), wherein the land areas surround at least a majority of the plurality of projections and a plurality of the recesses (Fig. 3), wherein the plurality of recesses, the plurality of projections, and the plurality of land areas, together form a first three-dimensional surface on a first side of the topsheet (topside 14) and a second three-dimensional surface on a second side (bottom side 16) of the topsheet (Par. [0040] i.e. three-dimensional), wherein the projections are located on the first side of the topsheet and the recesses are located on the second side of the topsheet (see Hao and applicant’s figures below for comparison in figure 1),  wherein a majority of the projections have a z-directional height of 400pm to 4000pm (upper thickness 36 i.e. 0.25mm to about 4mm), according to the Projection Height Test, wherein substantially all of the recesses 28) define an aperture (aperture 30) at a location most distal from a top peak of an adjacent projection (thickness 34), wherein the apertures (30) extend fully through the topsheet (Par. [0060] i.e. puncture the material 12), wherein the apertures each have a perimeter (see figure 2 which is Hao’s Fig. 4 reproduced below i.e. 30p), wherein the perimeters (30p) of a majority of the apertures form a bottommost plane of the topsheet (second plane 22) (Par. [0039]), and wherein a majority of the recesses have a z-directional height of 400pm to 2000pm (lower thickness of about 0.25mm to about 8mm), according to the Recess Height Test; wherein the topsheet substrate has an overall z-directional height in the range of 800pm to 6000pm (about 0.3mm to about 15mm), according to the Overall Substrate Height Test.”

    PNG
    media_image1.png
    730
    1219
    media_image1.png
    Greyscale

Figure 1: Comparison of applicant’s and Hao's Figure showing the first and second sides

    PNG
    media_image2.png
    557
    760
    media_image2.png
    Greyscale

Figure 2: Perimeter of apertures
Hao further discloses “An absorbent article (60) comprising: the topsheet of Claim 1 (62); a backsheet (64); and an absorbent core positioned at least partially intermediate the topsheet and the backsheet (66).” (Fig. 9). (Par. [0063]). In Par. [0063] Hao discloses the liner material (10) as a liquid pervious topsheet (62) part of the absorbent article (60) which also includes a liquid impervious back sheet (64) which is typically joined to the top sheet (62) either directly or indirectly and an absorbent core (66) is disposed between the top sheet (62) and the back sheet (64) per claim 17 and 20.
Hao fails to explicitly disclose wherein a hydrophilic material is applied only from the second side of the top sheet and is positioned only proximate to at least some of the apertures such that the hydrophilic material is provided only around the perimeters of the apertures or only in areas closely surrounding the apertures per claim 1, 19 and 20 and wherein the projections and the land areas are hydrophobic per claim 3;  wherein the hydrophilic material contacts the first layer and the second layer and the projection and land areas are hydrophobic per claim 20. Hao fails to teach wherein top portions of the plurality of projections have an arcuate shape. 

However in Par. [0058] Hao teaches that the first layer of material 12 can be treated with a hydrophobic treatment making the top surface (14) more hydrophobic than remainder of the sheet material 10. Hao states that a hydrophobic treatment is only necessary if the material (12) is already naturally hydrophilic, and conversely; if the first layer of material is naturally hydrophobic then it is advantageous to treat it with a hydrophilic treatment. 
Garcia Pano teaches a topsheet with apertures (claim 27), projections with an arcuate shape, recesses, and land areas (see Garcia Pano’s figure 1 annotated below) thereby being in the same field of endeavor as Hao. Garcia Pano teaching adding a hydrophilic material to a hydrophobic one using surfactants (page 2 lines 30-32) (applicant also uses surfactants (ie a hydrophilic material) to create a hydrophilic area see [0149] of applicant’s specification). Garcia Pano teaches the surfactant maybe applied to the top (or first side), center, and bottom of the apertures see page 5 lines 15-20 and Garcia Pano Figure 1 in particular b (text description of figure 1b can found on page 3 lines 23-29) which mirror applicant’s figures 31 and 33). Garcia Pano teaches this application arrangement results in improved surface-tension gradient, improved passage of the fluid from the topsheet to remaining article and improved skin hydration by selectively placing the hydrophilic material further from the user’s skin preventing the material from drying out the users skin (Page 4 lines 9-19). Garcia Pano teaches the material is hydrophobic and only coated with a hydrophilic surfactant in particular regions of the well/ recess thereby leaving the projections and land areas solely formed from the hydrophobic material (page 4 lines 9-14).

    PNG
    media_image3.png
    328
    500
    media_image3.png
    Greyscale

Figure 3: Garcia Pano's Figure 1 annotated to show features:
Therefore it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify the topsheet of Hao to include a hydrophilic material is positioned only on the bottom side as taught by Garcia Pano to allow the portion of the sheet material most adjacent the wearer's skin to resist being wetted while allowing the fluid to be drawn towards the apertures and the rest of the article resulting in improved containment and prevent over drying of the user’s skin.
The process of how the surfactant is applied (ie from the second side) is not given patentable weight when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process, see See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).


Regarding claim 2, Hao and Garcia Pano disclose the claimed invention as discussed above in claim 1. Hao further discloses “wherein the nonwoven, hydrophobic material comprises (12): a first nonwoven, hydrophobic layer (12) (par. [0029] i.e. nonwoven fibrous material); a second nonwoven, hydrophobic layer, wherein the first layer is joined to the second layer (Par. [0031] i.e. two or more layers of nonwovens); wherein a portion of the projections and a portion of the recesses are formed by a portion of the first layer and a portion of the second layer; and wherein the apertures are formed fully through the first layer and through the second layer (Par. [0031]) (Par. [0060] i.e. puncture the material 12)." In Par. [0031] Hao discloses it is possible to form the material 12 from other multi-layered structures such as two or more layers of nonwovens or a combination of nonwoven and film layers. Hao further states the multi-layer structures may be formed in advance of applying the three-dimensional embossing of the present invention. It is apparent to one skilled in the art that if an additional layer is joined to the first material (12) before the embossing process, to achieve the embodiment of Fig. 3 and Fig. 4, after the embossing process the second layer will have the same structure as the first material (12). 

Regarding claim 4, Hao and Garcia Pano disclose the claimed invention as discussed above in claim 1. Hao further discloses “wherein a majority of the apertures have an effective aperture area of 1.0 mm2 to 3.5 mm2, according to the Aperture Test.” Hao disclsoes a diameter (42) for the second depression (28) from 0.4mm to 3mm. (Hao Par. [0052]).Using this diameter one can calculate the area of the aperture, which are shown as being circular, and the area is interpreted to be the effective open area of the aperture. (Hao Par. [0054]). The apertures is about 0.13mm2 to about 7.07mm2 encompassing the claimed span of 1.0 mm2 to 3.5 mm2.
See MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Therefore It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify Hao to include apertures with “an effective aperture area in the range of 1.0 mm2 to 3.5 mm2” allowing the apertures to create liquid capillaries which permit liquid flow in the direction from the first plane towards the second plane, as suggested by Hao in Par. [0011].

Regarding claim 12, Hao and Garcia Pano disclose the claimed invention as discussed above in claim 1. Hao further discloses “wherein a perimeter of the majority of the apertures (28) forms the bottommost portion of the substrate (second plane 22), wherein a top peak of the majority of the projections (26) forms a second plane of the topmost portion of the topsheet substrate (first plane 22), and wherein the land areas
(19) are positioned intermediate the first plane and the second plane (intermediate plane 24).’’ (Fig. 4). (Hao Par. [0039]). In Par. [0039] Hao discloses the plurality of first depressions (26) can be viewed as depending upwardly from the intermediate or third plane (24) in the direction of the first plane (20) while the plurality of second depressions (28) depend downwardly from the intermediate plane 24 in the direction of the second plane (22).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hao (US Pub. No. 20140336608) in view of Garcia Pano et al. WO 2009/062998A1 (hereafter referred to as Garcia Pano; N.B. page numbers refer to page numbers on WO) and in further view of Roe (US Pat. No 5342338).
Regarding claim 5, Hao and Garcia Pano disclose the claimed invention as discussed above in claim 1. Hao remains silent regarding “wherein the topsheet has a % effective open area in the range of 5% to 20%, according to the Aperture Test.” 
Roe teaches an analogous topsheet (24) of an absorbent article (20) ““wherein the topsheet has a % effective open area in the range of 5% to 20%, according to the Aperture Test.” (Roe Col. 14 II. 64 - Col. 15 II. 2 i.e. 12% to 20%). Roe teaches the topsheet (24) has a percent effective open area of at least 12% to at least 20%. Furthermore Roe teaches in Tale II. A percent effective open area from 0.4% to 22% fully encompassing the claimed range of 5% to 20%. 
See MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Therefore it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify the apertures in the topsheet disclosed by Hao to have “a % effective open area in the range of 5% to 20%, according to the Aperture Test” to provide a greater aperture size in order to obtain a sufficient trans-topsheet penetration, as suggested by Roe in Col. 16 II. 56-59.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hao (US Pub. No. 20140336608) in view of Garcia Pano et al. WO 2009/062998A1 (hereafter referred to as Garcia Pano; N.B. page numbers refer to page numbers on WO) and in  further view of Day (US Pub. No. 20150038933).

Regarding claim 6, Hao and Garcia Pano discloses the claimed invention as discussed above in claim 2. Hao fails to disclose “wherein the first layer is joined to the second layer by passing heated air through the first layer and the second layer.” Day teaches an analogous nonwoven liner material (12) “wherein the first layer is joined to the second layer by passing heated air through the first layer and the second layer” (par. [0042] i.e. through-air-bonding). Day explains in Par. [0042] that nonwoven fabrics are bonded in some manner during processing and that bonding can occur through hydroentanglement, needling, ultrasonic bonding, adhesive bonding, stitchbonding, through-air bonding, and thermal bonding.
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention “to join the first and second layer by passing heated air through the first layer and the second layer” because air bonding allows for the super absorbent polymers to have structural integrity as it is manufactured (par. [0042]).

Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US Pub. No. 20140336608) in view of Garcia Pano et al. WO 2009/062998A1 (hereafter referred to as Garcia Pano; N.B. page numbers refer to page numbers on WO) and in further view of Hammons (US Pub. No.20120064280).
Regarding claim 8, Hao and Garcia Pano discloses the claimed invention as discussed above in claim 1. Hao and Garica Pano fail to disclose “wherein four apertures are formed around each projection, and wherein four projections are formed around each aperture.” 
Hammons discloses an analogous nonwoven web (10) “wherein four apertures (182) are formed around each projection (184), and wherein four projections are formed around each aperture.” (Fig. 17 below). In Fig. 17, Hammons teaches the apertures 182 are aligned in rows in the MD, the CD, and diagonally. The tufts 184 are also aligned in rows in the MD, the CD, and diagonally. However, there are spaces between each of the apertures 182 and a tuft 184 is located in each of these spaces. (Hammons Par. [0148]). In other words, the tufts 184 are intermixed with the apertures. (Hammons Par. [0148]).
 It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify the web disclosed by Hao so “four apertures are formed around each projection, and wherein four projections are formed around each aperture” to provide webs with new structures which may include a single portion of the web with dual, or more, properties (such as improved softness, fluid handling, or other properties) in a predetermined portion of the web, as suggested by Hammons in Par. [0004].

    PNG
    media_image4.png
    336
    574
    media_image4.png
    Greyscale

Regarding claim 9, Hao, Gracia Pano ,and Hammons discloses the claimed invention as discussed above in claim 8. 
Hao and Garica Pano fail to disclose “wherein two adjacent apertures are separated by a projection and a land area along a lateral axis of the topsheet, wherein two adjacent projections are separated by an aperture and a land area along the lateral axis of the topsheet, wherein two adjacent apertures are separated by a projection and a land area along a longitudinal axis of the topsheet, and wherein two adjacent projections are separated by an aperture and a land area along the longitudinal axis of the topsheet.”
 Hammons discloses an analogous nonwoven web (10) “‘wherein two adjacent apertures (182) are separated by a projection (184) and a land area along (180) a lateral axis (MD) of the topsheet (10), wherein two adjacent projections (184) are separated by an aperture {182) and a land area (180) along the lateral axis (MD) of the topsheet (10), wherein two adjacent apertures (182) are separated by a projection
(184) and a land area (180) along a longitudinal axis (CD) of the topsheet, and wherein two adjacent projections (184) are separated by an aperture (182) and a land area (180) along the longitudinal axis {CD) of the topsheet.” (Fig. 17). In Par. [0148] Hammons teaches that there is are spaces between each of the apertures 182 and a tuft 184 is located in each of these spaces. In other words, the tufts 184 are intermixed with the apertures. Furthermore the Fig. 17 shows the intermixing of the projections and apertures along the lateral axis, depicted as the machine direction, and along the longitudinal axis, depicted as the cross-machine direction. 

    PNG
    media_image5.png
    279
    569
    media_image5.png
    Greyscale

Therefore it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify Hao and Garica Pano in view of Hammons so “two adjacent apertures are separated by a projection and a land area along a lateral axis of the topsheet, wherein two adjacent projections are separated by an aperture and a land area along the lateral axis of the topsheet, wherein two adjacent apertures are separated by a projection and a land area along a longitudinal axis of the topsheet, and wherein two adjacent projections are separated by an aperture and a land area along the longitudinal axis of the topsheet” to provide webs with new structures which may include a single portion of the web with dual, or more, properties (such as improved softness, fluid handling, or other properties) in a predetermined portion of the web, as suggested by Hammons in Par. [0004].

Regarding claim 11, Hao and Gracia Pano in view of Hammons discloses the claimed invention as discussed above in claim 8. Hao further discloses “wherein the apertures comprise a first set of apertures (28.1) together forming a first line in the topsheet and a second set of apertures (28.2) together forming a second line in the topsheet, and wherein the first line is generally parallel with the second line.” (Fig.3). In Par. [0056] Hao discloses the offset parallel depressions (26) are spaced approximately 4.75 millimeters apart as measured from longitudinal centerline to longitudinal centerline of the dog bone depressions in one row and another. It is apparent to one skilled in the art that the rows of depressions (26) are offset by a row of depressions (28) as depicted in Fig.3 below.

    PNG
    media_image6.png
    335
    610
    media_image6.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hao (US Pub. No. 20140336608) in view of Garcia Pano et al. WO 2009/062998A1 (hereafter referred to as Garcia Pano; N.B. page numbers refer to page numbers on WO) in further view of Hoying (US Pub. No. 20040265533).
Regarding claim 10, Hao and Garcia Pano disclose the claimed invention as discussed above in claim 1. Hao and Garcia Pano remain silent in regards to “wherein substantially all of the projections comprise a hollow arched portion.” 
Hoying discloses an analogous nonwoven web (10) “Wherein substantially all of the projections (tufts 6) comprise a hollow arched portion (void 10)." (Fig. 3 below). In Par. [0057] Hoying teaches another characteristic of tufts (6) comprising predominantly looped, aligned fibers (8), can be their generally open structure characterized by open void area (10) defined interiorly of tufts 6. By "open" void area is meant that the two longitudinal ends of tuft 6 are generally open and free of fibers, such that tuft 6 can form something like a "tunnel" structure in an uncompressed state, as shown in FIG. 3. 

    PNG
    media_image7.png
    383
    622
    media_image7.png
    Greyscale
Therefore it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify Hao such that “all of the projections comprise a hollow arched portion” to contribute to the surprising fluid handling properties of web 1 when used as a topsheet on a disposable absorbent article, as suggested by Hoying in Par. [0058].

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US Pub. No. 20140336608) in view of Garcia Pano et al. WO 2009/062998A1 (hereafter referred to as Garcia Pano; N.B. page numbers refer to page numbers on WO) and in further view of Kirby (US Pub. No. 20140121623).
Regarding claim 7, Hao and Garcia Pano discloses the claimed invention as discussed above in claim 2. Hao and Garcia Pano fails to disclose “wherein the first layer comprises a plurality of first fibers, wherein the second layer comprises a plurality of second fibers, and wherein the first and second fibers are different.” 
Kirby teaches an analogous body facing material (28) “wherein the first layer comprises a plurality of first fibers, wherein the second layer comprises a plurality of second fibers, and wherein the first and second fibers are different.” (Par. [0136]). Kirby teaches in Par. [0136] that in an embodiment in which the support layer 92 is a fibrous nonwoven web, the fibers of the support layer 92 may cross the interface 108 and be entangled with the fibers in the projection layer 94. Further on Kirby teaches in Par. [0150] that the fibers used to form the projection layer 94 can be more expensive than those used to form the support layer 92, which is apparent to one skilled in the art that the fibers in the support layer 92 are different and cheaper from the fibers of the projection layer 94. 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify Hao and Garcia Pano such that “the first layer comprises a plurality of first fibers, wherein the second layer comprises a plurality of second fibers, and wherein the first and second fibers are different” to provide an absorbent article which adequately reduces the incidence of leakage of body exudates, as suggested by Kirby in Par. [0006].

Regarding claim 16, Hao and Garcia Pano discloses the claimed invention as discussed above in claim 2. Hao discloses that the first layer of material (12) will have a basis weight of between about 8 (gsm) and about 200 (gsm). However Hao is silent regarding “wherein the first layer has a different basis weight than the second layer.” Kirby teaches an analogous body facing material (28) “wherein the first layer (94) has a different basis weight than the second layer (92).” (Par. [0152] i.e. from 5gsm to 40 or 50 gsm) (Par.[0157] i.e. 10gsm to 60gsm). Kirby teaches in Par. [0161] the support layer 92 and the projection layer 94 each can be made at a variety of basis weights depending upon the particular end application. For example the support layer 92 can have a basis weight from about 5 to about 40 or 50 gsm while the projection layer 94 can have a basis weight from about 15 or 20 to about 50 or 60 gsm. (Kirby Par. [0161]). 
Therefore it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify Hao such that the first layer has a different basis weight than the second layer” to provide improved support for the projection layer because by itself is too stretchy to maintain the shape of the projections post the formation process, as suggested by Kirby in Par. [0153].

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US Pub. No. 20140336608) in view of Garcia Pano et al. WO 2009/062998A1 (hereafter referred to as Garcia Pano; N.B. page numbers refer to page numbers on WO) and in view of Kirby (US Pub. No. 20140121623) and in further view of Chen (US Pat. No. 5990377).
Regarding claim 13-15. Hao, Garcia Pano and Kirby discloses the claimed invention as discussed above in claim 7. They fail fails to disclose ““wherein the first fibers that are at least 0.5 denier greater than the denier of the second fibers” per claim 13; “wherein the first fibers having a denier of 1.2 to 4, and wherein the second fibers having a denier of 1.0 to 3.5 per claim 14; and “wherein the first fibers that are at least 0.5 denier less than the denier of the second fibers” per claim 15.
Chen teaches an analogous topsheet (1) with fibers (50) with that have a denier range from about 1 to about 5. (Column 38.11. 57-59). It is apparent to one skilled in the art given the range taught by Chen that the first and second fiber layer can have different deniers allowing for maximum comfort. 
Therefore it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify the two layer materials disclosed by Hao such that the first fibers denier differ the second fibers to provide a topsheet comprising of fibers that is perceived as soft and comfortable when next to the skin, as suggested by Chen in Col. 5 II. 60-63.
MPEP 2144.05 which states in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Therefore It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify Hao such that the first fibers denier differ the second fibers to provide a topsheet comprising of fibers that is perceived as soft and comfortable when next to the skin, as suggested by Chen in Col. 5 II. 60-63.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hao (US Pub. No. 20140336608) in view of Garcia Pano et al. WO 2009/062998A1 (hereafter referred to as Garcia Pano; N.B. page numbers refer to page numbers on WO) and in further view of Weismann (US Patent No. 20110073513).
Regarding claim 18. Hao and Garica Pano disclose the claimed invention as discussed above in claim 17. Hao and Garcia Pano fail to disclose “A package comprising a plurality of the absorbent articles of Claim 17, wherein the package has an in-bag stack height of less than 85mm, according to the In-Bag Stack Height Test.”
 Weismann teaches a package (100) containing absorbent products (10) “wherein the package (100) has an in-bag stack height of less than 85 mm, according to the In-Bag Stack Height Test.” (Weismann Par. [0086] i.e. from about 72mm to about 80mm). In Par. [0086] Weismann teaches an Inbag Stack Height from about 72mm to about 80mm. The range taught by Weismann lies within the claimed range of less than 85mm. 
Therefore it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify Hao to include a package “wherein the package has an in-bag stack height of less than 85 mm, according to the In-Bag Stack Height Test” to provide absorbent articles which can be compressed to higher levels during production, packing, and storage without causing an in-use increase in product stiffness due to over compression, as suggested by Weismann in par. [0085].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781